DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-17 in the reply filed on 12/11/2020 is acknowledged.
Claims 18-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, “a fluidic pressure sensor” in claim 15 and “a pressure sensor” in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield et al (US 2015/0088043).

    PNG
    media_image1.png
    537
    729
    media_image1.png
    Greyscale


Goldfield paragraph [0055]: “ FIG. 1 shows a second skin orthotic device 100 according to one embodiment of the present invention.  In this embodiment, the orthotic device 100 can be formed in layers and including an actuation layer 110 and a sensing layer 120 bonded to the actuation layer 110.  The actuation layer 110 can include two or more layers of flexible material such as silicone or natural rubber selectively bonded together forming channels permitting the flow of fluids (including gases, such as air) and pockets connected to the channels which expand and contract as fluid is forced into or drawn out of the pockets.  The actuation layer 110 can also include fibers embedded into the layer or adhered to the layer that constrain expansion of the pockets in an axial direction and allow expansion in other direction causing the pocket and the flexible material around the pocket to contract, forming an actuator.  Each actuator can include a sensor, such as a strain sensor, bonded to the pocket of the actuator to provide an indication of the change in dimension of the actuator.  Each actuator can further include one or more valves, such as a solenoid valve that controls the flow of fluid into or out of the actuator.  Each actuator forms a pneumatically actuated muscle cell with a (strain) sensor.”

Goldfield teaches regarding claims:

1.  A soft-inflatable exosuit device (100, 1300 in detail) comprising: an elastic fiber sleeve (expandable mesh of [0109]) having a controller pouch (controller integrated into a mesh pouch as described in [0111] and shown in FIGs 13-14E) and a plurality of actuator pockets (as described in [0055]); a control device having at least one processor disposed within the controller pouch (as discussed above); a plurality of adjustable straps (straps of the sleeve of FIGs 1 and 13 are adjustable because they are made of rubber, which stretches); and a plurality of inflatable actuators inserted in the plurality of actuator pockets (as discussed in [0055] and shown in FIGs 13-14E). Goldfield does not specify the actuators 

3.  The device of claim 1, further comprising: at least one pneumatic supply source; at least one pneumatic valve; and at least one fluidic pressure sensor coupled to the plurality of actuators (valve and sensor of [0055], wherein the strain sensor of [0055] is capable of sensing pressure via the change in dimension; supply source inherent to a fluid-actuated device).

4.  The device of claim 3, further comprising a vacuum pump (as per [0055] “pockets connected to the channels which expand and contract as fluid is forced into or drawn out of the pockets”).

5.  The device of claim 3, wherein the control device is configured to control operation of the at least one pneumatic supply source, the at least one pneumatic valve, and the at least one fluidic pressure sensor to inflate and deflate the plurality of actuators (as discussed above).

6.  The device of claim 1, wherein each of the plurality of actuators has an O-shaped cross-section or an I-shaped cross-section (I-shaped cross-section as seen in FIG 14C).

7.  The device of claim 6, wherein each of the plurality of actuators includes: a plurality of heat sealable layers; at least one heat seam; and at least one air passage (As per [0055]: “The actuation layer 110 can 
include two or more layers of flexible material such as silicone or natural rubber selectively bonded together forming channels permitting the flow of fluids” – as best understood, rubber or silicone is capable of being heat-sealed; seems are inherently formed at the junction of the two layers and “heat seams” is a product by process limitation; channels are a type of air passage).

8.  The device of claim 6, wherein each of the plurality of actuators includes: a plurality of adhered layers; at least one seam; and at least one air passage (see rejection of claim 7; “selectively bonded” is a type of adhesion, meeting the claimed limitation).

9.  The device of claim 6, wherein the I-shaped cross-section includes: a plurality of longitudinal members disposed parallel to each other; and a connecting member disposed between the plurality of longitudinal members and perpendicular to the longitudinal members (see FIG 14C, with two longitudinal parallel members connected by a transverse connecting member).

10.  An exosuit device comprising: a sleeve having a pocket; an inflatable actuator removably inserted into the pocket; a sensor positioned apart (in a separate layer) from the sleeve, the sensor in communication with the inflatable actuator, the sensor configured to control the pressurization of the inflatable actuator; and a control device having at least one processor (all as discussed above).


12.  The exosuit device of claim 10, wherein the sensor is part of a wireless monitoring system (wireless monitoring as discussed in [0059]).

13.  The exosuit device of claim 10, wherein each of the actuators has an O-shaped cross-section or an I-shaped cross-section (as discussed above).

14.  The exosuit device of claim 10, wherein the control device is positioned apart from the sleeve and is wirelessly connected to the sensor (wireless control embodiment of [0059]).

15.  The exosuit device of claim 10, wherein the control device is configured to control operation of each of a pneumatic supply source, a pneumatic valve, and a fluidic pressure sensor to inflate and deflate the actuators (as discussed above).

16.  The exosuit of claim 10, further comprising a measurement unit coupled to the sleeve, the measurement unit configured to measure a bend angle of the sleeve (angle sensing as per [0113]).

Claims 2, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield as applied to the claims above, and further in view of Avni et al (US 2013/0236867). 

Regarding claim: 

2.  Goldfield teaches The device of claim 1, but does not teach the above further comprising an insole having a plurality of force-sensitive resistor sensors. Avni also teaches a pneumatically-actuated exosuit 

11.  Goldfield in view of Avni teaches The exosuit device of claim 10, wherein the sensor is positioned on an insole of a shoe, wherein the sensor is configured to detect states of a gait cycle while a user is walking (as discussed and modified above; Avni [0036]; wherein the insole of Avni is designed to be used with a shoe [0153]).

17.  Goldfield in view of Avni teaches The exosuit of claim 10, wherein the sensor is integrated into a shoe, wherein the shoe includes a pressure sensor configured to measure a pressure produced by different points on a foot, wherein the control device is configured to use the measured pressures to determine a degree of inflation of the actuator (as discussed and modified above; Avni [0036]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784